Case 18-51587         Doc 39    Filed 05/13/21      Entered 05/13/21 09:41:49           Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                 BRIDGEPORT DIVISION
In the matter of                                         )       Chapter 7
                                                         )
ERICA L. GARBATINI, a/k/a                                )       Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                          )
                                                         )
                                        Debtor           )       May 13, 2021

             APPLICATION TO EMPLOY ATTORNEY FOR THE TRUSTEE
        The Application of Richard M. Coan respectfully represents:

        1.      The debtor, Erica L. Garbatini, a/k/a Erica Lafferty, filed a Chapter 7 petition on
December 5, 2018 and your Applicant was appointed Trustee of the above-captioned bankruptcy

estate, has qualified, and now is serving as such Trustee.

        2.      On February 11, 2021, the Trustee filed a Notice of Sale of Property of Estate and

Opportunity for Objections Thereto in which the Trustee stated his intention to sell back to the

debtor all of her causes of action as set forth in a civil action styled Erica Lafferty et al. v. Alex

Emric Jones et al., pending in the Connecticut Superior Court for the Judicial District of Bridgeport

and bearing Docket No. FBT-CV18-6075078-S. The proposed purchase price was $37,000.00 and

the debtor agreed to pay more, should additional proofs of claim be filed, so that all allow creditors

with allowed proofs of claim would be paid in full.

        3.      Through BNC, the Clerk served the Trustee’s notice of intent to sell on all parties

entitled to notice.

        4.      No party in interest objected to the proposed sale and the Trustee was therefore

authorized to conduct the sale. See 11 U.S.C. §§363(b) and 102(1).

        5.      On or about April 19, 2021, the Trustee received the sale proceeds of $37,000.00 and

completed the proposed sale. On May 10, 2021, Alex Jones and other related defendants in the

aforesaid civil action filed a motion for relief from, or to vacate or void, the Trustee’s aforesaid sale.

        6.      The Trustee will require the services of counsel to oppose said motion.

        7.      Your Applicant desires to retain the law firm of Coan, Lewendon, Gulliver &

Miltenberger, LLC, 495 Orange Street, New Haven, Connecticut 06511, the law firm of which your


                                                    1
Case 18-51587       Doc 39      Filed 05/13/21      Entered 05/13/21 09:41:49          Page 2 of 3



Applicant is a member, as his attorney to represent the Trustee in opposing the aforesaid motion.

Said firm and its attorneys are duly admitted to practice before this Court and are "disinterested

persons" as that term is defined in §101(14) of the Bankruptcy Code, and are qualified to act as

attorneys in this matter and represent no interest adverse to the bankruptcy estate.

        8.      Said law firm has agreed to represent the above-captioned estate with respect to said

matter on an hourly basis, with this estate also to be responsible for all reasonable out-of-pocket

expenses and disbursements. At the present time, Richard M. Coan, Carl T. Gulliver and Timothy

D. Miltenberger all bill their time at $430.00 per hour. These are the attorneys who are likely to

devote time to this matter. All fees and reimbursement of expenses are strictly subject to the
approval of the United States Bankruptcy Court upon proper application.

        9.      The said law firm of Coan, Lewendon, Gulliver & Miltenberger, LLC has no

connection with the debtor, the creditors, or any other party in interest, or their respective attorneys,

and represents no interest adverse to the Trustee or the estate in matters upon which they are to be

engaged. Said law firm has vast experience in bankruptcy matters and has worked closely with the

Trustee in numerous matters in which the results have been excellent. The Trustee believes that their

employment would be in the best interest of this estate.

        Wherefore, your Applicant prays that your Applicant and Coan, Lewendon, Gulliver &

Miltenberger, LLC, the law firm of which he is a member, be authorized as of the date of this

application to act as attorneys for the estate with compensation for such legal services to be paid as

an administrative expense in such amounts as this Court may hereafter determine and allow.

        Dated at New Haven, Connecticut this date, May 13, 2021.



                                                 /s/ Richard M. Coan
                                                Richard M. Coan, Trustee (ct06376)
                                                Coan, Lewendon, Gulliver & Miltenberger, LLC
                                                495 Orange Street
                                                New Haven, CT 06511
                                                Telephone:    (203) 624-4756
                                                Facsimile:    (203) 865-3673
                                                rcoan@coanlewendon.com



                                                   2
Case 18-51587      Doc 39     Filed 05/13/21      Entered 05/13/21 09:41:49          Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                               BRIDGEPORT DIVISION
In the matter of                                      )       Chapter 7
                                                      )
ERICA L. GARBATINI, a/k/a                             )       Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                       )
                                                      )
                                      Debtor          )

                                           AFFIDAVIT
       I, Timothy D. Miltenberger, being duly sworn, depose and say:
       1. I am a partner in the law firm of Coan, Lewendon, Gulliver & Miltenberger, LLC and the
members of our firm are duly admitted to practice before this Court. Our firm's address is 495
Orange Street, New Haven, Connecticut 06511.
       2. I am making this Affidavit in connection with the Amended Application to Employ
Attorney for the Trustee which the Trustee has filed in connection with this case.
       3. My firm is willing to undertake the representation of the Trustee for the purposes set forth
in the aforesaid Application and upon the terms and conditions set forth therein.
       4. Except as stated in the next sentence, the members of our law firm have no connection
with the debtor, the creditors, or any other party in interest, or their respective attorneys, and
represent no interest adverse to the Trustee of the estate in connection with this matter. Richard M.
Coan, the Chapter 7 Trustee in the above-captioned case, is a member of our law firm..
       5. Coan, Lewendon, Gulliver & Miltenberger, LLC maintains professional liability insurance
in the amount of $2,000,000.00.
       Dated at New Haven, Connecticut this date, May 13, 2021.


                                               /s/Timothy D. Miltenberger
                                               Timothy D. Miltenberger

       Subscribed and sworn to before me this date, May 13, 2021.


                                               /s/Lisa K. Gardner
                                               Lisa K. Gardner
                                               Notary Public
                                               Commission Expires: July 31, 2024.
